Appellant was convicted of making a sale of liquor in a prohibition county, and his punishment assessed at twenty days imprisonment in the county jail and a fine of one hundred dollars.
There are no bills of exception in the record. No special charges were requested, and there is no complaint of the charge of the court as given. So the only thing we can consider is, will the testimony sustain the verdict? If the jury believed the testimony of Zack Alvis, and it appears they did, it clearly showed a sale of whisky by appellant to Alvis.
The judgment is therefore affirmed.
Affirmed.